Citation Nr: 1102594	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia.

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant; K.E.R.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 16, 1977, to April 
13, 1977.

This matter comes before the Board of Veterans' Appeal (Board) on 
appeal from January 2006 and April 2007 rating determinations of 
a Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Atlanta, Georgia.  The issues before the Board were remanded 
in July 2009 for further evidentiary and procedural development.  

The Veteran testified before the undersigned Veterans Law Judge 
in May 2009; a transcript of that hearing is associated with the 
claims folder.

The issue of entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in March 1994 denied entitlement 
to service connection for a nervous condition to include 
schizophrenia; the Veteran did not appeal this decision.

2.  Evidence associated with the claims file since the March 1994 
decision is new, and when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim; it also raises a reasonable possibility 
of substantiating the previously disallowed claim.

3.  The competent evidence fails to establish that a chronic 
respiratory or pulmonary disorder preexisted the Veteran's active 
duty service.  

4.  The competent and probative evidence fails to demonstrate 
that chronic bronchitis manifested during military service or for 
many years later; it also does not show that the Veteran's 
current chronic bronchitis (also diagnosed as chronic obstructive 
pulmonary disease (COPD)) is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The March 1994 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted since the prior 
final denial as to the issue of entitlement to service connection 
for an acquired psychiatric disorder to include schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Chronic bronchitis was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

Initially, the Board observes that it is granting the full 
benefit sought on appeal as it pertains to whether to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  Thus, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the VCAA.  With respect to the Veteran's 
claim for service connection for chronic bronchitis, written 
notice provided in July 2006 fulfills VA's notice obligations as 
required by the provisions of 38 U.S.C.A. § 5103(a).  See Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  Further, such notice 
was timely as it was provided prior to the initial adjudication 
of this claim in April 2007.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that the VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim for service connection for chronic bronchitis and providing 
a VA examination, when necessary.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2 (2010).  Review of the claims file 
reveals that the Veteran's service treatment records have been 
associated with the claims file, as well as all relevant and 
available VA, Social Security Administration, and private 
records.  The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding this 
claim.  

The Board acknowledges that records pertaining to the Veteran's 
claimed bronchitis were not obtained from Dr. E.C.J., as 
requested in the July 2009 remand.  However, following a January 
2010 request for such records, the VA was notified by the 
facility identified by the Veteran (Hudson Medical Group) that 
the physician whose records VA was seeking, Dr. E.C.J., no longer 
worked there.  Under 38 C.F.R. § 3.159(e), if VA makes efforts to 
obtain records identified by a claimant and determines that the 
records do not exist VA must provide the claimant with oral or 
written notice of that fact which identifies the records not 
obtained, an explanation of VA's efforts to obtain the records, a 
description of any further action VA will take regarding the 
claim, including notice that VA will decide the claim based on 
the evidence of record unless the claimant submits the records, 
and notice that the claimant is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e).  

There is no evidence in the claims file that shows compliance 
with § 3.159(e) other than the fact that the June 2010 
supplemental statement of the case notified the Veteran of the 
negative responses.  In that sense it can be said that there is 
an error in notice in this case.  That there is an error in 
notice is not, however, necessarily a reason to delay 
adjudication of the appeal and consume additional resources to 
correct the error.  Rather, the question is whether the claimant 
has been prejudiced by the error.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki 
v. Sanders/Simmons, 129 S.Ct. 1696, 556 U.S. __ (2009).  In this 
case the Veteran cannot have been prejudiced by the failure to 
provide her with notice under 38 U.S.C.A. § 3.159(e) because no 
reasonable possibility exists that either the Veteran or the VA 
have access to these outstanding records.  In this regard, the 
Veteran indicated on her November 2009 consent form that she 
could not remember on what dates she sought treatment from Dr. 
E.C.J., thereby indicating that she does not have possession of 
these records.  Thus, providing her with 38 C.F.R. § 3.159(e) 
notice could not change the outcome of this case.  It follows 
that the absence of such notice therefore cannot prejudice the 
Veteran.  Hence, the Board finds that the lack of this notice 
does not require VA to delay adjudication of the appeal.

A VA examination was not provided in conjunction with the 
Veteran's claim for service connection for bronchitis, and the 
Board notes that the evidence of record does not warrant one 
because there is sufficient competent medical evidence to decide 
his claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  VA only has a 
duty to provide a VA examination when the record lacks evidence 
to decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
and (3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  Id.; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
discussed in more detail below, the competent and credible 
evidence indicates that while the Veteran may have had an acute 
bout of bronchitis during her period of active duty service, she 
did not continue to have lingering residuals of such acute 
disease process and was not diagnosed with chronic bronchitis for 
many years after service.  Thus, inasmuch as the competent and 
credible evidence fails to indicate that this chronic disease is 
in any way related to her acute in-service bout of disease or is 
otherwise related to service, VA is not required to provide her 
with a VA examination.  See McLendon, 20 Vet. App. at 83.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate his claims 
decided below.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Therefore, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for appellate 
review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded 
this appeal in July 2009.  This remand was for the purpose of 
obtaining evidence and/or information from the Veteran regarding 
possible outstanding service mental health records, records 
associated with a social security disability benefit 
determination, and private treatment records pertaining to both 
claims on appeal.  The Board acknowledges that some of the 
development was not satisfactorily completed with respect to the 
Veteran's mental health claim.  However, this underdevelopment 
need not stop the Board from reopening her claim at this time 
because any noncompliance may be rectified in the remand 
pertaining to the underlying claim.  As for the bronchitis claim, 
the Board has already discussed that records were obtained from 
most of the providers/facilities identified in the July 2009 
remand.  And with respect to those that were not, negative 
responses were received and the Board concludes that proceeding 
with a decision at this is not prejudicial to the Veteran in 
light of the obvious futility of any further action.  Thus, it 
appears that there was substantial compliance the Board's remand 
directives and it may continue with a determination at this time.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis 

New and Material Evidence for Schizophrenia

The record reflects that prior to the current appeal the Veteran 
was denied service connection for a nervous disorder to include 
schizophrenia by an RO rating decision dated in March 1994.  The 
Veteran did not appeal the March 1994 rating decision; thus, it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).  In June 2005, she submitted a claim requesting 
that the VA reopen this previously disallowed claim.  

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that 
VA reopen his claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Pertinent VA regulation defines "new and 
material" evidence as evidence not previously submitted which 
relates to an unestablished fact necessary to substantiate the 
claim and presents the reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2010).  In evaluating a 
veteran's request to reopen a previously disallowed claim, the 
credibility of any new evidence will be presumed for purposes of 
determining whether to reopen the previously denied claim.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

At the time of the final prior denial in this matter, as issued 
in a March 1994 rating decision, the evidence under consideration 
consisted of lay statements by the Veteran and her mother that 
she had developed a mental disorder during service and that she 
was not "mentally ill" until she came home from the Army.  Also 
of record were service treatment records which contained 
reference to chest pain aggravated by an emotional problem, a 
possible mental health consultation, and a medical discharge due 
to a bleeding disorder without mention of any mental health 
problems.  Finally, an August 1990 report from a private mental 
health facility, the Personal Growth Center (PGC), indicated that 
the Veteran was treated in July 1978 for suicidal and homicidal 
ideation with continued on/off treatment since then.  Her current 
diagnosis was schizophrenia, paranoid type.  Based on this 
evidence, the RO concluded that the evidence failed to 
demonstrate that schizophrenia was incurred during or aggravated 
by the Veteran's military service.  It was also noted that she 
was not entitled to consideration of whether service connection 
was warranted on a presumptive basis because she did not complete 
ninety days of active military service.  See 38 U.S.C.A. §§ 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).  

Since the RO's prior final denial in March 1994, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  Specifically, the 
record contains additional lay evidence from the Veteran in which 
she asserts that she was evaluated by mental health during 
service and that her symptoms were present prior to her seeking 
treatment in 1978.  She has also submitted lay statements from 
two individuals who knew her both before and after service.  
These lay statements reflect that the Veteran reported hearing 
voices when she returned home as well as these individuals' 
observations that she appeared "off," confused, and would rock 
back and forth.  

Recently, the United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.156 "suggests a standard 
that would require reopening if newly submitted evidence, 
combined with VA assistance and considering the other evidence of 
record, raises a reasonable possibility of substantiating the 
claim."  Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  
Here, the competent lay statements of the Veteran and her peers 
suggest that she first manifested psychiatric symptoms while on 
active duty which were evaluated by mental health professionals.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, this 
new lay evidence indicates that these symptoms continued after 
service and may have formed the basis of her eventual diagnosis 
of schizophrenia, paranoid type, by the PGC.  If this newly 
submitted lay evidence is presumed credible, see Justus, 3 Vet. 
App. at 512-13, the Veteran has submitted evidence which 
"indicates" that her schizophrenia "may be associated" with 
symptoms that developed and were observed during and after 
service, see McLendon, 20 Vet. App. at 83 (2006).  As such, new 
and material evidence has been submitted and the Veteran's 
previously denied claim of entitlement to service connection for 
an acquired psychiatric disorder is reopened.  Shade, 24 Vet. 
App. at 119-21. 

Service Connection for Chronic Bronchitis

The Veteran is seeking service-connected compensation benefits 
for chronic bronchitis as it is her belief that this disease 
first manifested during her one-month period of active duty 
service.  She testified at the May 2009 Board hearing that she 
began to experience breathing problems during service which never 
went away.  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Initially, the Board observes that post-service medical evidence 
reflects that the Veteran has been diagnosed with and is 
receiving treatment for chronic obstructive pulmonary disease 
(COPD) (also known as chronic bronchitis).  See Dorland's 
Illustrated Medical Dictionary, 253 (30th ed. 2003) (defining 
chronic bronchitis as a type of COPD).  Thus, there is no 
question that she has met the requirement of demonstrating a 
current chronic disability for which compensation may be paid.  
See Shedden, 381 F.3d at 1167; McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  As for whether this chronic disease is related 
to her one-month period of active duty service, the Board finds 
that a preponderance of the evidence is against such conclusion.  
Service connection must therefore be denied.  

As noted above, the Veteran testified that she experienced 
breathing problems during service which have been chronic since 
leaving service.  In fact, a review of her service treatment 
records confirms that she was evaluated and treated for 
complaints which included shortness of breath twice during 
service.  Relevant to this appeal, however, such records also 
demonstrate that her breathing problems were deemed to be part of 
an acute disease process, variously diagnosed as "bronchitis" 
and "acute respiratory disease," rather than a chronic disease 
process such as COPD (or chronic bronchitis).  Following the 
second bout of respiratory disease, the Veteran was medically 
evaluated for discharge; there is no mention of any chronic 
respiratory or pulmonary disease in the April 1977 Medical Board 
Proceedings report.  

The above evidence fails to establish that chronic 
bronchitis/COPD manifested during the Veteran's active duty 
service.  However, when viewed in conjunction with the Veteran's 
own competent lay assertions of continued breathing problems 
post-service, such evidence tends to support a claim for service 
connection based on chronicity and continuity of symptomatology.  
See 38 C.F.R. § 3.303(b); see also DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, page 253 (30th ed. 2003) (noting that repeated attacks 
of acute bronchitis may indicate chronic bronchitis).  
Unfortunately for the Veteran, the Board must assess both the 
competency and credibility of her contentions regarding continued 
breathing problems and, in the present case, it finds that her 
testimony lacks credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  

To this end, none of the contemporaneous medical evidence 
demonstrates ongoing breathing problems until January 2009, more 
than thirty years following service.  But see Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (holding that lay evidence 
cannot be deemed not credible merely because it is unaccompanied 
by contemporaneous medical evidence).  The Board acknowledges 
that the Veteran's friend testified at the May 2009 hearing that 
he had observed her experiencing breathing problems since he met 
her in approximately 2006, but this is still nearly thirty years 
after service.  Finally, despite testifying that she did not 
experience any major health problems other than whooping cough 
prior to entry into active duty, her November 1976 enlistment 
examination report clearly indicates that she reported a history 
of bronchial asthma at age ten, and there are contemporaneous 
treatment records which show that she experienced bouts of 
bronchitis as early as age one.  See Caluza v. Brown, 7 Vet. App. 
498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 
1996) (in evaluating the evidence of record, and weighing the 
credibility of the appellant's lay statements, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness).

The Board notes that the Veteran's recorded history at enlistment 
and pre-service contemporaneous treatment records raises a 
question as to whether she may have had preexisting bronchial 
problems which may have been aggravated by military service.  See 
38 C.F.R. §§ 3.303(a); see also 38 C.F.R. § 3.306 (2010).  
Relevant to its analysis, however, the Board finds that the 
competent evidence fails to establish that the Veteran clearly 
and unmistakably had a preexisting chronic respiratory or 
pulmonary disability at entry into service.  Absent clear and 
unmistakable evidence that she had a preexisting chronic 
respiratory or pulmonary disease, her claim is one for service 
connection, and aggravation need not be addressed.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A veteran is presumed sound at entrance except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto and was not aggravated by such 
service.  38 C.F.R. § 3.304(b) (2010).  A history of preservice 
existence of a condition recorded at the time of enlistment 
examination does not constitute a notation.  Id.  Thus, the 
Veteran's subjective history of bronchial asthma at age ten is 
insufficient to establish a preexisting respiratory or pulmonary 
condition.  Here, the remaining evidence of record fails to show 
that her childhood bronchial problems had persisted up through 
her entry into active duty service.  In this regard, clinical 
examination at enlistment was noted to be normal and a chest x-
ray completed in November 1976 was also negative for any clinical 
findings.  Furthermore, in March 1977 the Veteran reported a 
three-month history of shortness of breath occasionally 
accompanying chest pains.  She did not, however, indicate that 
her breathing symptoms went back further than three months.  The 
Board acknowledges that three months prior to March 1977 the 
Veteran was not serving on active duty.  However, clinical 
evaluation failed to produce a diagnosis of a chronic disease.  
Rather, it was determined that her symptoms were associated with 
acute respiratory disease; thus, no preexisting condition 
existed.  

Returning to the Board's analysis as to whether the competent and 
probative evidence establishes that her current COPD/chronic 
bronchitis manifested during service, the Board notes that even 
if it were to accept as credible the Veteran's lay assertions 
regarding continued breathing problems after service, such 
contentions alone would not be sufficient to establish chronicity 
following an acute disease process.  In this regard, chronic 
bronchitis may be indicated by repeated attacks of acute 
bronchitis, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, page 253 (30th 
ed. 2003), but the Veteran as a lay person is not competent to 
state that her post-service breathing problems represented 
recurrent bronchitis attacks as this determination is not 
something readily observable by a lay person, but rather is 
determined by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  And in the instant appeal, she has not 
submitted any corroborative lay or medical evidence indicating 
recurrent breathing problems or bronchitis prior to 2006.  

Absent credible evidence of chronicity following service 
resulting in a diagnosis of COPD/chronic bronchitis, service 
connection is warranted only if there is competent evidence of a 
causal relationship between her current disease and service.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 
38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence 
may be sufficient to establish a causal relationship between a 
current disability and service.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, diseases of the respiratory and pulmonary 
system are not easily observable by a lay person and therefore 
require medical expertise and training to evaluate and diagnosis.  
As such, the Veteran's lay assertions regarding a relationship 
may not be accepted as competent evidence establishing a nexus 
between her current disability and military service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The remaining evidence of record does not contain any information 
which suggests that the Veteran's currently diagnosed 
COPD/chronic bronchitis had its origins in service.  Rather, as 
discussed above, lay evidence does not support a finding of 
chronic breathing problems until 2006, and treatment records do 
not show a diagnosis of COPD/chronic bronchitis until 2009.  In 
sum, there is a lack of in-service evidence of chronic 
respiratory or pulmonary disease, an absence of credible evidence 
of problems and/or complaints for many years post-service, and no 
competent evidence linking the Veteran's current COPD/chronic 
bronchitis to her military service.  Under these circumstances, 
the Board finds that this claim for service connection must be 
denied.  See Shedden, 381 F.3d at 1166-67.  See also Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As a preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).





(CONTINUED ON NEXT PAGE)

ORDER

The Veteran's previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
schizophrenia is considered reopened, and to this extent, the 
appeal is granted.

Entitlement to service connection for chronic bronchitis is 
denied.  


REMAND

Turning to the merits of the Veteran's underlying claim for 
service connection for an acquired psychiatric disorder to 
include schizophrenia, the Board finds that a remand is necessary 
to allow the Agency of Original Jurisdiction (AOJ) to adjudicate 
this claim because it has not yet done so.  See Hickson v. 
Shinseki, 23 Vet. App. 394, 399-400 (2010) (holding that when the 
Board reopens a claim after the RO has denied reopening that same 
claim, the matter generally must be returned to the RO for 
consideration of the merits unless the Board secures a waiver 
from a claimant or determines that the claimant would not be 
prejudiced by proceeding to a decision on the merits).  
Additionally, and for reasons discussed in the Board's decision 
to reopen this claim, the Veteran should be scheduled for an 
examination to consider the likelihood of her schizophrenia 
manifesting during her one-month period of active duty service 
given the newly submitted lay evidence regarding her symptoms 
following service.  

Finally, the AOJ was unable to secure any mental health records 
associated with the Veteran's military service as well as any 
treatment records from the Personal Growth Center (PGC).  Absent 
a clear indication in the claims file that the Veteran does not 
have possession of such records herself, the Board finds that she 
should have been properly notified of the negative responses 
received from the NPRC and the PGC and the need to submit any 
copies of these records that she may have in her own possession.  
See 38 C.F.R. § 3.159(e); see also Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand confers on an appellant, as a matter of 
law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that the AOJ received 
negative responses to its requests for mental 
health records associated with her service 
treatment records and treatment records from 
the Personal Growth Center.  This notice 
should explain VA's efforts to obtain the 
records, describe any further action VA will 
take regarding the claim, including notice 
that VA will decide the claim based on the 
evidence of record unless the claimant 
submits the records, and notify the Veteran 
that she is ultimately responsible for 
providing the evidence.  

2.  After any outstanding evidence has 
been associated with the claims file, 
schedule the Veteran for VA mental health 
examination.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner, and the report should 
reflect that the claims file was reviewed.  
After reviewing the record, obtaining a 
complete history from the Veteran, examining 
the Veteran, and performing any medically 
indicated testing, the examiner should answer 
the following question, providing a rationale 
that includes any pertinent findings from the 
record and considers both the medical and 
lay evidence, to include the Veteran's own 
assertions of symptomatology as well as the 
descriptions provided by her peers in the 
claims file:  Whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), that an acquired psychiatric 
disorder to include schizophrenia first 
manifested during military service.  

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and her representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


